DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-24 is the inclusion of a first hardware processor, a second hardware processor, a third hardware processor, and a fourth hardware of an image formation apparatus.  The first hardware processor judges whether or not the recording medium is an envelope.  The second hardware processor acquires a basis weight of the recording medium.  The third hardware processor determines control for when an image is formed on the recording medium on the basis of a judgment result from the first hardware processor and a basis weight acquired by the second hardware processor.  The fourth hardware processor controls operation of the image former on the basis of a determination result from the third hardware processor.  This in combination with the rest of the limitations of the claims is found in all of claims 1-24, but not disclosed nor suggested by the prior art of record.  
The primary reason for allowance of claim 25 is the inclusion a method for controlling an image formation apparatus by judging whether or not the recording medium is an envelope; acquiring a basis weight of the recording medium; determining control for when an image is formed on the recording medium on the basis of a judgment result from the judging and a basis weight acquired by the acquiring; and controlling operation of an image former on the basis of a determination result from the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rajendraprasad disclose with a weight sensor in an image forming apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



	/SUSAN S LEE/                                                                                   Primary Examiner, Art Unit 2852                                                                                                                     

sl